Motion granted, with costs and $10 costs of motion, unless within ten days from the date of this order appellant serves and files the required undertaking on appeal and pays $10 costs, in which events motion denied. Motion to dismiss appeal upon ground that it- has become academic denied with leave to renew upon the argument. Motion to dismiss appeal upon ground that appellant has not served or filed record on appeal denied (see Rules of Court of Appeals, rules I, VI). In all other respects, motion denied.